Exhibit 99.1 Armstrong World Industries Reports Second Quarter 2017 Results Key Highlights • Operating income from continuing operations of $78.4 million, up 51.6% versus the prior year. • As reported global sales of $330.8 million grew 5.2% over the prior year, with all segments contributing to growth. • Americas AUV increased 90 bps sequentially from the first quarter and grew mid-single digits versus the prior year quarter with a strong fall through rate to profit supported by like for like pricing. • Increasing full year adjusted sales, adjusted diluted earnings per share and adjusted free cash flow guidance.
